—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the *378Supreme Court, Westchester County (DiBlasi, J.), entered June 3, 1999, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is denied, and the complaint is reinstated.
The plaintiff allegedly slipped and fell on an accumulation of melted ice and snow as she attempted to enter the Westchester County Courthouse through a door adjacent to a revolving door. She commenced this action against the defendant asserting that her injuries resulted from the defendant’s negligence, and the defendant moved for summary judgment dismissing the complaint. The defendant argued, inter alia, that it lacked actual or constructive notice of the alleged dangerous condition. In the order appealed from, the Supreme Court granted the motion. We reverse.
In support of its motion for summary judgment, the defendant failed to establish prima facie that it lacked actual or constructive notice of the alleged dangerous condition (see, Dwoskin v Burger King Corp., 249 AD2d 358). Accordingly, its motion should have been denied regardless of the sufficiency of the plaintiffs opposing papers (see, Winegrad v New York Univ. Med. Ctr., 64 NY2d 851).
The defendant’s remaining contentions are without merit. Ritter, J. P., Joy, S. Miller and H. Miller, JJ., concur.